Leonard, J.
—The condition as to security for costs, under which the statute permits a foreign corporation to sue in the courts of this State, was complied with .by the plaintiffs.
There is no provision authorizing the courts to require new security in case the obligors on an undertaking fail, as there is in case of an appeal from a judgment, or in the case of an action where a foreign corporation or a non-resident is plaintiff?
When the security has been once given,' the statute has been complied with. The plaintiff or appellant has then become entitled to the benefit of his appeal, or to prosecute his action.
There is- no further authority to- require further or new security.
The motion is denied, with costs of opposing, to abide the event.